Title: To George Washington from Colonel Moses Hazen, 13 March 1779
From: Hazen, Moses
To: Washington, George


Sir
Camp Near Danbury [Conn.] 13th March 1779
I had the Honr to address Your Excellency on the 7th and 8th Instant to which I refer.
Your Excellencys letter and Instructions of the 6th Current I had the Pleasure to receive yesterday, and I beg to assure your Excellency that it is with real Satisfaction, that I enter upon a Service I have So much at Heart—I am Happy in that Paragraph of your Excellencys letter, in which are the words, “A french fleet and army in the River St Laurence,[”] That favourable Circumstance I am persuaded will be an additional inducement for volunteers to Join the Continental army, from the Northward and Eastward, on Such an Expedition as your Excellency is pleased to mention, and I doubt not but measures have been Taken to order Some part of our Continental fleet, into the Gulf of St Laurence early in the Spring—as Such a measure might prevent Sucker’s, and Supplies being thrown into the Country for our enemies.
I Shall attend with the greatest exactness and Punctuality, to your Excellencys order’s and Instructions, and hope my exersions and Indeavours there in, will meet with your Excellencys approbation—I must again Sollicet your Excellencys order for Sumer Cloathing for the Regt. The New Hampshire Troops have their Hunting Shirts and over alls now at Hartford. The Connecticut Soldiers ware always the best Supply’d, and those of the massachusetts their State is at fountain head—I have time enough to get those articles from Boston to Coos before the Regt can Take the woods, and I am exceedingly anxious to have our present thick winter Coats priserved as also as m⟨uch⟩ of the other Cloathing as possible—Should I not hear fr⟨om⟩ your Excellency on this Subject before I Pass Hartford I Shall apply to Genl Gates for what will be wanted and Send an officer to Boston for that purpose. I have the Honr to be Your Excellencys most obedt and most Devoted Humle Servt
Moses Hazen
